 

Exhibit 10(vii)

 

 

 

 

 

 



Note Purchase Agreement

 

By and Among

 

Electromedical Technologies, Inc.

 

And

 

JR-HD Enterprises III, LLC

 

Dated as of November 3, 2020

 

 

 




 

 

 

 

TABLE OF CONTENTS

 



Article I.    DEFINITIONS 1     Section 1.01    Definitions. 1 Section 1.02   
Interpretive Provisions. 2     Article II.    PURCHASE AND SALE 3     Section
2.01    Purchase and Sale. 3 Section 2.02    Deliverables at Closing. 3 Section
2.03    Closing. 3 Section 2.04    Use of Proceeds. 3     Article III.   
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3     Section 3.01   
Authorization of Transactions. 3 Section 3.02    Governmental Approvals;
Non-contravention. 4 Section 3.03    Brokers. 4     Article IV.   
REPRESENTATIONS AND WARRANTIES OF BUYER 4     Section 4.01    Authorization of
Transactions. 4 Section 4.02    Governmental Approvals; Non-contravention. 4
Section 4.03    Investment Representations. 5 Section 4.04    Brokers. 6    
Article V.    INDEMNIFICATION 6     Section 5.01    General Indemnification. 6
Section 5.02   Procedures for Indemnification. 6 Section 5.03    Payment. 6
Section 5.04    Effect of Knowledge on Indemnification. 6     Article VI.   
MISCELLANEOUS 7     Section 6.01    Notices. 7 Section 6.02    Attorneys’ Fees 7
Section 6.03    Amendments; No Waivers; No Third-Party Beneficiaries. 7 Section
6.04    Expenses. 8 Section 6.05    Further Assurances. 8 Section 6.06   
Successors and Assigns; Benefit. 8 Section 6.07    Governing Law; Etc. 8 Section
6.08    Survival. 9 Section 6.09    Resolution of Disputes. 9 Section 6.10   
Severability. 10 Section 6.11    Entire Agreement. 10 Section 6.12    Specific
Performance. 10 Section 6.13    Construction. 10 Section 6.14    Counterparts.
10

 

 

 

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (together with all exhibits hereto, this
“Agreement”) is entered into as of November 3, 2020 (the “Closing Date”), by and
among Electromedical Technologies, Inc., a Delaware corporation (the “Company”)
and JR-HD Enterprises III, LLC, a Delaware limited liability company (“Buyer”).
The Company and the Buyer may be collectively referred to herein as the
“Parties” and individually as a “Party”.

 

WHEREAS, the Company desires to issue and sell to the Buyer a convertible
promissory note in the aggregate principal amount of $244,852.94 and in the form
as attached hereto as Exhibit A (the “Note”) on the terms set forth herein and
the Buyer wishes to purchase the Note on the terms and conditions provided for
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Article I.                  DEFINITIONS

 

Section 1.01        Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms, as used herein, have the following
meanings:

 

(a)“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with, the specified Person.

 

(b)“Business Day” means any day except Saturday, Sunday and any legal holiday or
a day on which banking institutions in Delaware generally are authorized or
required by Law or other governmental actions to close.

 

(c)“Contract” means any contract, commitment, understanding or agreement
(whether oral or written).

 

(d)“Common Stock” mean shares of common stock, par value $0.00001 per share, of
the Company.

 

(e)“Control” means (a) the possession, directly or indirectly, of the power to
vote 10% or more of the securities or other equity interests of a Person having
ordinary voting power, (b) the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person, by
contractor otherwise, or (c) being a director, officer, executor, trustee or
fiduciary (or their equivalents) of a Person or a Person that controls such
Person.

 

(f)“Governmental Entity” means any federal, state, municipal, local or foreign
government and any court, tribunal, arbitral body, administrative agency,
department, subdivision, entity, commission or other governmental, government
appointed, quasi-governmental or regulatory authority, reporting entity or
agency, domestic, foreign or supranational.

 

(g)“Law” means any applicable foreign, federal, state or local law (including
common law), statute, treaty, rule, directive, regulation, ordinances and
similar provisions having the force or effect of law or an Order of any
Governmental Entity.

 



1 

 

 

(h)“Liabilities” means liabilities, obligations or responsibilities of any
nature whatsoever, whether direct or indirect, matured or un-matured, fixed or
unfixed, known or unknown, asserted or un asserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured, absolute, contingent or
otherwise, including any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost or expense.

 

(i)“Lien” means, with respect to any property or asset, any lien, security
interest, mortgage, pledge, charge, claim, lease, agreement, right of first
refusal, option, limitation on transfer or use or assignment or licensing,
restrictive easement, charge or any other restriction of any kind, and any
conditional sale or voting agreement or proxy, and including any restriction on
the ownership, use, voting, transfer, possession, receipt of income or other
exercise of any attributes of ownership, in respect of such property or asset,
and any agreement to give any of the foregoing.

 

(j)“Losses” means any losses, damages, deficiencies, Liabilities, assessments,
fines, penalties, judgments, actions, claims, costs, disbursements, fees,
expenses or settlements of any kind or nature, including legal, accounting and
other professional fees and expenses.

 

(k)“Order” means any judgment, writ, decree, determination, award, compliance
agreement, settlement agreement, injunction, ruling, charge, judicial or
administrative order, determination or other restriction of any Governmental
Entity or arbitrator.

 

(l)“Person” means a natural person, a corporation, a limited liability company,
a partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

(m)“Securities Act” means the United States Securities Act of 1933, as amended,
and the rules and regulation promulgated thereunder.

 

(n)“Transactions” means the purchase and sale of the Note and the other
transactions contemplated under the Transaction Documents.

 

(o)“Transaction Documents” means this Agreement, the Note and any other
agreement, document, certificate or writing delivered or to be delivered in
connection with this Agreement and any other document related to the
Transactions related to the forgoing, including, without limitations, those
delivered at the Closing.

 

Section 1.02        Interpretive Provisions. Unless the express context
otherwise requires, the words “hereof,” “herein,” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; terms defined in
the singular shall have a comparable meaning when used in the plural, and vice
versa; the terms “Dollars” and “$” mean United States Dollars, unless otherwise
specified herein; references herein to a specific Section, Subsection, Recital
or Exhibit shall refer, respectively, to Sections, Subsections, Recitals or
Exhibits of this Agreement; wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”; references herein to any gender shall include each
other gender; references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.02 is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity; references herein to any contract or
agreement (including this Agreement) mean such contract or agreement as amended,
supplemented or modified from time to time in accordance with the terms thereof;
with respect to the determination of any period of time, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; references herein to any Law or any license mean such Law or license
as amended, modified, codified, reenacted, supplemented or superseded in whole
or in part, and in effect from time to time; and references herein to any Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder.

 



2 

 



 

Article II.              PURCHASE AND SALE

 

Section 2.01        Purchase and Sale. Subject to the terms and conditions of
this Agreement, at the Closing (as defined below), the Company shall issue and
sell to Buyer a Note in the aggregate principal amount of $244,852.94, for a
purchase price of $225,000.00 (the “Purchase Price”), reflecting a $19,852.94
original issue discount.

 

Section 2.02        Deliverables at Closing. At the Closing (as defined below),
Buyer shall deliver the Purchase Price to the Company via a check payable to the
Company or wire transfer pursuant to the wire transfer instructions as provided
by the Company to Buyer, and the Company shall issue to Buyer the Note.

 

Section 2.03        Closing. On the terms set forth herein, the closing of the
Transactions (the “Closing”) shall take place by conference call and electronic
communication (i.e., emails/pdf) or facsimile, with exchange of original
signatures to follow by mail, on the date hereof and effective as of 11:59 p.m.
Eastern time, on such date.

 

Section 2.04        Use of Proceeds. The Company covenants and agrees that it
shall utilize the Purchase Price for working capital purposes.

 

Article III.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Buyer that the following representations
and warranties contained in this Article III are true and correct as of the
Closing Date:

 

Section 3.01        Authorization of Transactions. The Company is a corporation
duly authorized and in good standing in the State of Delaware and has the
requisite power and capacity to execute and deliver the Transaction Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
execution, delivery and performance by the Company of the applicable Transaction
Documents and the consummation of the Transactions have been duly and validly
authorized by all requisite action on the part of the Company. The Transaction
Documents to which the Company is a party have been duly and validly executed
and delivered by The Company. Each Transaction Document to which the Company is
a party constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms and conditions,
except to the extent enforcement thereof may be limited by applicable
bankruptcy, insolvency or other Laws affecting the enforcement of creditors’
rights or by the principles governing the availability of equitable remedies.

 



3 

 

 

Section 3.02        Governmental Approvals; Non-contravention. 

 

(a)No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity or Person is necessary
for the execution, delivery or performance by the Company of this Agreement or
any other Transaction Document to which the Company is a party.

 

(b)The execution, delivery and performance by the Company of the Transaction
Documents to which the Company is a party, and the consummation by the Company
of the Transactions, do not (i) violate or conflict with any Law or Order to
which the Company or the Note may be subject, (ii) constitute a violation or
breach of, be in conflict with, constitute or create (with or without due notice
or lapse of time or both) a default (or give rise to any right of termination,
modification, cancellation or acceleration) of any obligation under any Contract
to which the Company is a party or to which the Company or the Note are subject
or by which the Company’s properties, assets or rights are bound or (iii) result
in the creation or imposition of any Lien upon any of the rights, properties or
assets of the Company or on the Note.

 

Section 3.03        Brokers. The Company has not engaged, or caused to be
incurred any Liability or obligation to, any investment banker, finder, broker
or sales agent or any other Person in connection with the origin, negotiation,
execution, delivery or performance of the Transaction Documents to which it is a
party, or the Transactions.

 

Article IV.            REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Company that the following statements
contained in this Article IV are true and correct as of the Closing Date:

 

Section 4.01        Authorization of Transactions. Buyer is a limited liability
company, duly qualified under the laws of the State of Delaware, and has the
requisite power and capacity to execute and deliver the Transaction Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
execution, delivery and performance by Buyer of the applicable Transaction
Documents and the consummation of the Transactions have been duly and validly
authorized by all requisite action on the part of Buyer. The Transaction
Documents to which Buyer is a party have been duly and validly executed and
delivered by Buyer. Each Transaction Document to which Buyer is a party
constitutes the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms and conditions, except to the extent
enforcement thereof may be limited by applicable bankruptcy, insolvency or other
Laws affecting the enforcement of creditors’ rights or by the principles
governing the availability of equitable remedies.

 

Section 4.02        Governmental Approvals; Non-contravention.

 

(a)No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity is necessary for the
execution, delivery or performance by Buyer of this Agreement or any other
Transaction Document to which Buyer is a party.

 

(b)The execution, delivery and performance by Buyer of the Transaction Documents
to which Buyer is a party, and the consummation by Buyer of the Transactions, do
not violate any Laws or Orders to which Buyer is subject or violate, breach or
conflict with any provision of Buyer’s organizational documents.

 



4 

 

 

Section 4.03        Investment Representations.

 

(a)Buyer understands and agrees that the consummation of this Agreement
including the delivery of the Note as contemplated hereby and the shares of
Common Stock that may be issued to Buyer pursuant to the Note (the “Shares” and,
together with the Note, collectively, the “Securities”) constitute the offer and
sale of securities under the Securities Act and applicable state statutes and
that the Securities are being acquired for Buyer’s own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act.

 

(b)Buyer is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act.

 

(c)Buyer understands that the Securities are being offered and sold to Buyer in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws and that the Company is relying upon
the truth and accuracy of, and Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Buyer set forth
herein in order to determine the availability of such exemptions and the
eligibility of Buyer to acquire the Securities.

 

(d)At no time was Buyer presented with or solicited by any leaflet, newspaper or
magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.
Buyer is not purchasing the Note acquired by Buyer hereunder as a result of any
“general solicitation” or “general advertising,” as such terms are defined in
Regulation D under the Securities Act, which includes, but is not limited to,
any advertisement, article, notice or other communication regarding the Note
acquired by Buyer hereunder published in any newspaper, magazine or similar
media or on the internet or broadcast over television, radio or the internet or
presented at any seminar or any other general solicitation or general
advertisement.

 

(e)Buyer is acquiring the Securities for its own account as principal, not as a
nominee or agent, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof in whole or in part and no
other person has a direct or indirect beneficial interest in the Securities.
Further, Buyer does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Securities.

 

(f)Buyer, either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment.

 

(g)Buyer understands that no United States federal or state agency or any other
governmental or state agency has passed on or made recommendations or
endorsement of the Securities or the suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
transactions set forth herein.

 



5 

 

 

Section 4.04        Brokers. Buyer has not engaged any investment banker,
finder, broker or sales agent or any other Person in connection with the origin,
negotiation, execution, delivery or performance of any Transaction Document to
which it is a party, or the Transactions.

 

Article V.               INDEMNIFICATION

 

Section 5.01        General Indemnification. Each Party (the “Indemnifying
Party”) agrees to indemnify, defend and hold harmless the other Party and such
other Party’s Affiliates and each of their respective directors, officers,
managers, partners, employees, agents, equity holders, successors and assigns
(each, an “Indemnified Party”), from and against any and all Losses incurred or
suffered by any Indemnified Party arising out of, based upon or resulting from
any breach of any representation or warranty of the Indemnifying Party herein or
breach by the Indemnifying Party of, or any failure the Indemnifying Party to
perform, any of the covenants, agreements or obligations contained in or made
pursuant to this Agreement or the Transaction Documents by the Indemnifying
Party.

 

Section 5.02        Procedures for Indemnification. In the event that an
Indemnified Party shall incur or suffer any Losses in respect of which
indemnification may be sought under this Article V against the Indemnifying
Party, the Indemnified Party shall assert a claim for indemnification by
providing a written notice (the “Notice of Loss”) to the Indemnifying Party
stating the nature and basis of such indemnification. The Notice of Loss shall
be provided to the Indemnifying Party as soon as practicable after the
Indemnified Party becomes aware that it has incurred or suffered a Loss.

 

Section 5.03        Payment. Upon a determination of liability under this
Article V the Indemnifying Party shall pay or cause to be paid to the
Indemnified Party the amount so determined within five (5) Business Days after
the date of such determination. If there should be a dispute as to the amount or
manner of determination of any indemnity obligation owed under this Agreement,
the Indemnifying Party shall nevertheless pay when due such portion, if any, of
the obligation that is not subject to dispute. Upon the payment in full of any
amounts due under this Article V with respect to any claim, the Indemnifying
Party shall be subrogated to the rights of the Indemnified Party against any
Person with respect to the subject matter of such claim.

 

Section 5.04        Effect of Knowledge on Indemnification. The right to
indemnification, reimbursement or other remedy based upon any representations,
warranties, covenants and obligations set forth in this Agreement shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants or obligations.

 



6 

 

 

Article VI.            MISCELLANEOUS

 

Section 6.01        Notices. 

 

(a)Any notice or other communications required or permitted hereunder shall be
in writing and shall be sufficiently given if personally delivered to it or sent
by email, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:

 

if to the Company, to:

 

Electromedical Technologies, Inc. 

Attn: Matthew Wolfson



16561 N. 92nd Street, Suite 101



Scottsdale, AZ 85260



Email: ceo@electromedtech.com

 



If to the Buyer, to:

 

JR-HD Enterprises III, LLC

Attn: Jeff Ramson

150 East 58th Street, 20th Floor

New York, NY 10155

Email: Jramson@pcgadvisory.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: jcacomanolis@anthonypllc.com

 

(b)Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.

 

(c)Any notice hereunder shall be deemed to have been given (i) upon receipt, if
personally delivered, (ii) on the day after dispatch, if sent by overnight
courier, (iii) upon dispatch, if transmitted by email with return receipt
requested and received and (iv) three (3) days after mailing, if sent by
registered or certified mail.

 

Section 6.02        Attorneys’ Fees. In the event that any Party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing Party shall be reimbursed by the
losing Party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 6.03        Amendments; No Waivers; No Third-Party Beneficiaries.

 

(a)This Agreement may be amended, modified, superseded, terminated or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by both of the
Parties.

 



7 

 

 

(b)Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any Party of the performance of
any obligation by another Party shall be construed as a waiver of the same or
any other default then, theretofore, or thereafter occurring or existing.

 

(c)Neither any failure or delay in exercising any right or remedy hereunder or
in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any Party from enforcing any right or
remedy or from requiring satisfaction of any condition. No notice to or demand
on a Party waives or otherwise affects any obligation of that Party or impairs
any right of the Party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by this
Agreement. No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved Party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.

 

(d)Notwithstanding anything else contained herein, no Party shall seek, nor
shall any Party be liable for, consequential, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.

 

Section 6.04        Expenses. Unless otherwise contemplated or stipulated by a
Transaction Document, all costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense.

 

Section 6.05        Further Assurances. Following the Closing, each Party shall
execute and deliver such documents and other papers and take such further action
as may be reasonably required to carry out the provisions of the Transaction
Documents.

 

Section 6.06        Successors and Assigns; Benefit. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns. No Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the written consent of the other Party. Other than as specifically set forth
herein, including in Article V, nothing in this Agreement shall confer on any
Person other than the Parties, and their respective successors and assigns, any
rights, remedies, obligations, or Liabilities under or by reason of this
Agreement.

 

Section 6.07        Governing Law; Etc.

 

(a)This Agreement, and all matters based upon, arising out of or relating in any
way to the Transactions or the Transaction Documents, including all disputes,
claims or causes of action arising out of or relating to the Transactions or the
Transaction Documents as well as the interpretation, construction, performance
and enforcement of the Transaction Documents, shall be governed by the laws of
the United States and the State of Delaware, without regard to any
jurisdiction’s conflict-of-laws principles.

 



8 

 

 

(b)SUBJECT TO Section 6.09, ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
CONTEMPLATED TRANSACTIONS SHALL BE INSTITUTED SOLELY IN THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK, IN EACH
CASE LOCATED IN NEW YORK CITY, NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE PERSONAL JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS, THE PERFORMANCE THEREOF OR THE FINANCINGS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 6.07(c).

 

(d)Each of the Parties acknowledge that each has been represented in connection
with the signing of this waiver by independent legal counsel selected by the
respective Party and that such Party has discussed the legal consequences and
import of this waiver with legal counsel. Each of the Parties further
acknowledge that each has read and understands the meaning of this waiver and
grants this waiver knowingly, voluntarily, without duress and only after
consideration of the consequences of this waiver with legal counsel.

 

Section 6.08        Survival. The representations and warranties in this
Agreement shall survive the Closing for a period of 12 months from the Closing
Date, and no claim for indemnification may be made after such time. All
covenants and agreements in this Agreement will survive until fully performed;
provided, however, that, nothing herein shall prevent a Party from making any
claim hereunder, or relieve any other Party from any liability hereunder, after
such time for any breach thereof.

 

Section 6.09        Resolution of Disputes. Except as otherwise provided herein,
all controversies, disputes or actions between the Parties arising out of the
Transactions or this Agreement, including their respective Affiliates, owners,
officers, directors, agents and employees, arising from or relating to this
Agreement shall on demand of either party be submitted for arbitration to in
accordance with the rules and regulations of the American Arbitration
Association. The arbitration shall be conducted by one arbitrator jointly
selected by each Party who is a party to the Dispute, provided, however, that if
such Parties are unable to agree on the identity of the arbitrator within 10
Business Days of commencement of efforts to do so, each Party who is a party to
the Dispute shall select one arbitrator and the arbitrators so selected shall
select a final arbitrator, and the final arbitrator shall conduct the
arbitration alone. The Parties agree that, in connection with any such
arbitration proceeding, each shall submit or file any claim which would
constitute a compulsory counterclaim (as defined by Rule 13 of the Federal Rules
of Civil Procedures) within the same proceeding as the claim to which it
relates. Any such claim which is not submitted or filed in such proceeding shall
be barred. The arbitrator shall be instructed to use every reasonable effort to
perform its services within seven days of request, and, in any case, as soon as
practicable. The Parties agree to be bound by the provisions of any limitation
on the period of time by which claims must be brought under Delaware law or any
applicable federal law. The arbitrator(s) shall have the right to award the
relief which he or she deems proper, consistent with the terms of this
Agreement, including compensatory damages (with interest on unpaid amounts from
due date), injunctive relief, specific performance, legal damages and costs. The
award and decision of the arbitrator(s) shall be conclusive and binding on all
Parties, and judgment upon the award may be entered in any court of competent
jurisdiction. Any right to contest the validity or enforceability of this award
shall be governed exclusively by the United States Arbitration Act. The
arbitration shall be conducted in New York City, New York. The provisions of
this Section 6.09 shall continue in full force and effect subsequent to and
notwithstanding the expiration or termination of this Agreement.

 



9 

 

 

Section 6.10        Severability. If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner adverse to any Party. Upon such
determination that any provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the Transactions are fulfilled to the extent
possible.

 

Section 6.11        Entire Agreement. The Transaction Documents constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, both oral and
written, between the Parties with respect to the subject matter hereof and
thereof.

 

Section 6.12        Specific Performance. Each Party agrees that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that each Party shall be entitled to seek
specific performance of the terms hereof in addition to any other remedy at law
or in equity.

 

Section 6.13        Construction. The table of contents and headings contained
in this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement. In the event of a conflict
between language or amounts contained in the body of this Agreement and language
or amounts contained in the Exhibits attached hereto, the language or amounts in
the body of the Agreement shall control. References to Articles or Sections
shall refer to those portions of this Agreement. The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall refer to this
Agreement as a whole and not to any particular Article, Section or clause of or
Exhibit to this Agreement.

 

Section 6.14        Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. A facsimile copy or electronic transmission of a
signature page shall be deemed to be an original signature page.

 

[Signature page follows]

 

10 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Closing Date.

 

  Electromedical Technologies, Inc.               By:     Name: Matthew Wolfson
  Title: Chief Executive Officer               JR-HD Enterprises III, LLC      
        By:     Name: Jeff Ramson   Title: Manager

   

11 

 

 

Exhibit A

Convertible Promissory Note

 

(Attached)

 



12 

 